Citation Nr: 9913191	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-31 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right patella, currently evaluated 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the left patella, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
May 1970, January 1971 to January 1975, and November 1980 to 
June 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) January 1995 rating decision 
which denied increased ratings for service-connected low back 
and bilateral knee disabilities, each disability evaluated 10 
percent disabling.

By March 1995 determination, the RO declined to reopen the 
veteran's application to reopen the claim of service 
connection for a chronic acquired psychiatric disability.  
Although timely notice of disagreement with regard to that 
decision was received by the RO in March 1995, no statement 
of the case has been issued to date.  Accordingly, this 
matter is referred back to the RO for appropriate action, 
including issuance of a statement of the case.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26 (1998).


REMAND

VA and private medical records from November 1984 to August 
1998 reveal intermittent treatment associated with the 
veteran's low back and bilateral knee disabilities.  He 
contends that his low back and knee disabilities increased in 
severity in recent years and have been productive of 
increasing functional impairment.  In September 1995 and 
September 1998 letters to the RO, he indicated that the pain 
is at times "incapacitating" and "excruciating."

On VA orthopedic examination, conducted in July 1998, the 
examiner described the nature of the veteran's subjective 
symptoms relative to his low back and knees, and recorded 
objective manifestations associated with each disability.  
However, the examination report does not adequately address 
the severity of his pertinent symptoms, nor does it discuss 
the extent of any functional impairment, including during 
flare-ups of symptoms in relation to objective manifestations 
of each disability.  Thus, the Board concludes that re-
examination of the veteran's low back and knees is warranted 
in compliance with all applicable sections of 38 C.F.R. Part 
4, particularly §§ 4.40, 4.45, 4.59, as mandated by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board stresses that the 
veteran has repeatedly indicated that his disabilities are 
productive of quite significant functional impairment and 
have prevented him from securing suitable employment.

At the time of the July 1998 VA examination, it was indicated 
that the veteran was not wearing any orthopedic device for 
his back or knees (but he reportedly had knee braces which he 
did not use); VA outpatient treatment records in August 1998, 
reveal that he was issued a lumbosacral corset and patellar-
control knee sleeves (for both knees); this suggests that 
each disability may indeed have increased in severity 
recently.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected low back and 
knees disabilities since August 1998.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
treatment should be obtained and added 
to the claims folder.

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and severity of 
all disabilities associated with the 
low back and each knee.  The 
examination report should include a 
description of pertinent symptoms and 
clinical findings, and an assessment of 
the functional impairment resulting 
therefrom.  The claims folder must be 
provided the examiner for review in 
conjunction with the examination.  Any 
low back and knee pathology present 
should be discussed, and all 
appropriate testing conducted.  The 
examiner should elicit all of the 
veteran's subjective complaints 
concerning his low back and bilateral 
knee disabilities and provide an 
opinion as to whether there is adequate 
pathology present to support each 
subjective complaint of pain.  The 
examiner should also be asked to 
comment on the severity of the 
manifestations as to the veteran's 
ability to function in the employment 
arena and comment on whether there are 
other objective indications of the 
extent of his pain, such as visible 
manifestations on movement of the low 
back and knees and functional 
impairment due to pain. 

3.  The RO review of the veteran's 
claims should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (1998).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (the 
Board is precluded from assigning an 
extraschedular rating in the first 
instance).

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefits sought on appeal are not 
granted, the veteran and his representative should be 
provided a supplemental statement of the case and afforded 
an opportunity to respond.  The case should then be returned 
to the Board for final appellate review.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (the U.S. Court of Veterans Appeal prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).


